WESTCOTT, J.,
delivered the opinion of the court.
This is an action of ejectment brought before the enactment of the Code, but prosecuted and decided in conformity to the practice of the Code, it having been enacted during the time the action was pending. The defendant interposed a plea of not guilty. The case was tried before a referee. Upon the trial, the plaintiff offered in evidence a deed executed on the 20th of March, A. D. 1868, from John Q. Stewart, elisor, to John S. Purviance, to the land in controversy. To the introduction of this deed the defendant objected, on the ground that the sale of this property under execution was prohibited by General Orders No. 18, issued by Maj. Gen. Meade, who was at that time commanding the Third Military District, embracing the States of Georgia, Florida and Alabama, on the 29th day of January, A. D. 1868, and that the sale was therefore void. The objection to the introduction of the deed was sustained by the referee; the deed was ruled out, and judgment was awarded in favor of the defendant and against the plaintiff. ' The plaintiff excepted . to the ruling of the referee; his exception was noted; and this presents the only question to be considered in the case. It is not denied that the sale was had in violation of this order, nor is it denied that the sale was void if the order was authorized by the acts of Congress controlling'the subject. The point here made is, that no such power was conferred by the act of Congress of March 2, 1867, entitled “An act to provide for the more efficient government of the rebel States,” it being insisted that this was the origin and measure of the authority of the genéral commanding the military district.
The power of the commanding general was not alone derived from the act of March 2,1867, but was also derived from the act, supplemental thereto, of the 19th July, 1867. 15 U. S. Stat., 14. This order of the commanding general prohibited any sheriff or other officer of the State from selling under execution or other legal process, in this State, *378any .property, real or personal, and declared that any sale so made should be null and void. The second section of the amendatory and supplemental act of July 19, .3867, provides that the commanding general shall have power, subject to the disapproval of the General of the Army of the United States, and to have effect until disapproved, whenever in the opinion of such commander the proper administration of the act of March 2, 1867, shall require it, to snspend or remove from office or from the performance of official duties, and the exercise of official -powers, any officer or person holding or exercising, or professing to hold or exercise, any civil, office in such district. Congress, through that act, also declares that the purpose, intent and meaning of the original act was to render governments then existing in these military districts, if continued, subject in all respects to the military commanders of the respective districts and to the paramount authority of Congress. The third section of the original act gives the commanding general power to protect all persons in their rights of person and property, to suppress insurrection, disorder and violence, etc. Under this legislation, it is too clear to admit of any argument that Congress did confer authority upon the commanding general to prohibit sheriffs and other officers from selling property under execution. The acts confer in plain terms the authority to suspend any officer from the exercise of official powers, and the order now under consideration directed the sheriffs and other officers not to exercise the power and duty of making sales under execn tion. The original and supplemental acts confer, in so far as Congress could, the most plenary authority over the entire subject upon the military commanders.
Judgment affirmed.